           Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

LIBERTY MUTUAL INSURANCE CO. *

       Plaintiff,                             *

v.                                            *       Civil Action No.: 1:20-cv-01961-SAG

JESSE J. MURPHY, et al.,                      *

       Defendants.                            *

*      *       *       *       *     *   *   *    *                  *       *       *       *
                                   MEMORANDUM OPINION

       Liberty Mutual Insurance Co. (“Plaintiff”), sued Jesse J. Murphy and J.M. Murphy

Enterprises, Inc. (collectively, “Defendants”), asserting a breach of contract claim involving a

construction contract and related surety bonds issued by Developers Surety and Indemnity

Company (“Developers”). 1 ECF 17, ¶¶ 45-51. Defendants moved to dismiss, asserting that the

Court lacked subject matter jurisdiction because several of the disputed bond payments occurred

outside the statute of limitations and could not be included in the amount in controversy. ECF 23.

Plaintiff opposed the motion, ECF 24, and Defendants replied, ECF 27. Significantly, the parties

disagree whether an emergency administrative order issued by Chief Judge Mary Ellen Barbera of

the Maryland Court of Appeals (the “Emergency Order”), which tolled limitations periods in

Maryland state court due to the COVID-19 pandemic, applies in federal court. In a March 12,

2021 hearing, the Court indicated to the parties that it was considering certifying a question to the

Maryland Court of Appeals as to the constitutionality and applicability of the Emergency Order

and asked the parties to submit supplemental briefing. ECF 28. Plaintiff and Defendants submitted

supplemental briefs, ECF 30, 31, as well as supplemental responses, ECF 32, 33. No further


1
 Plaintiff is the administrator and assignee of Developers, by virtue of a reinsurance agreement
between the two entities.
                                                  1
         Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 2 of 11



hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). For the reasons set forth below, the Court

will certify some form of the following question to the Maryland Court of Appeals, subject to

additional input from the parties as specified in the Order accompanying this opinion:

        Did the Maryland Court of Appeals act within its enabling authority under, inter alia, the
        State Constitution and the State Declaration of Rights when its April 24, 2020
        Administrative Order tolled Maryland’s statutes of limitation in response to the COVID-
        19 pandemic?

I.      FACTUAL BACKGROUND

        Given the nature of the proposed question of certification, it is not necessary to delve into

the factual background of this case in much detail. However, some brief context is necessary to

understand why the question of timing—and, thus, the applicability of the Emergency Order—is

significant.

        This action arises from Developers’s provision of bonds guaranteeing Defendants’

performance under a 2016 subcontract for concrete work at the Maryland State Police Flight

Training Facility at Martin State Airport. ECF 17 ¶ 6. Plaintiff, as Developers’s assignee, alleges

that, on account of at least five claims against the payment bond in January-February 2017, plus

attorney’s and consulting fees, Developers incurred $109,300.90 in damages. Id. ¶¶ 21-36.

Plaintiff claims, further, that Defendants are liable to reimburse Developers for all such damages

pursuant to an indemnity agreement. Id. ¶¶ 8-13, 38. Defendants, on the other hand, assert that

significant portions of the damages sought in the Amended Complaint are time-barred on its face,

such that only $43,535.77 in covered costs were paid by Developers within three years of the filing

date, the generally applicable limitations period for a contractual dispute. ECF 23 at 4-6. As such,

Defendants assert that this Court lacks subject matter jurisdiction, because the amount in

controversy fails to meet the $75,000 threshold for federal diversity jurisdiction. Id.




                                                 2
         Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 3 of 11



       Plaintiff counters by arguing that the Emergency Order, which extended certain deadlines

on account of the physical closure of Maryland’s state courts, served to extend the three-year

deadline to file the initial complaint in this United States District Court. ECF 24 at 2-5. The

Emergency Order, in relevant part, reads as follows:

       Pursuant to Maryland Rule 16-1003(a)(7), all statutory and rules deadlines related to the
       initiation of matters required to be filed in a Maryland state trial or appellate court,
       including statutes of limitations, shall be tolled or suspended, as applicable, effective
       March 16, 2020, by the number of days that the courts are closed to the public due to the
       COVID-19 emergency by order of the Chief Judge of the Court of Appeals.

See Section (a), April 24, 2020 Amended Administrative Order Clarifying the Emergency Tolling

or Suspension of Statutes of Limitations and Statutory and Rules Deadlines.

II.    LEGAL STANDARD

       The Maryland Uniform Certification of Questions of Law Act provides that the Maryland

Court of Appeals may address “question[s] of law certified to it by a court of the United States ...

if the answer may be determinative of an issue in pending litigation in the certifying court and

there is no controlling appellate decision, constitutional provision, or statute.” Md. Code Ann.,

Cts. & Jud. Proc. § 12-603 (emphasis supplied). The purpose of the Certification Act “is ‘to

promote the widest possible use of the certification process in order to promote judicial economy

and the proper application of [Maryland]'s law in a foreign forum.’” Proctor v. WMATA, 412 Md.

691, 705 (2010) (citation omitted) (emphasis in Proctor).

       The Fourth Circuit has endorsed certification of substantial, unresolved questions of state

law to a state’s highest court, where a certification procedure is available and resolution of the

questions is necessary to the case, because certification “ensur[es] the correct legal outcome, aid[s]

in judicial economy, and manifest[s] proper respect for federalism.” Sartin v. Macik, 535 F.3d

284, 291 n. 6 (4th Cir. 2008). The role of a federal court when considering an issue of state law is



                                                  3
         Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 4 of 11



to “interpret the law as it believes that state's highest court of appeals would rule.” Abadian v. Lee,

117 F.Supp.2d 481, 485 (D.Md.2000) (citing Liberty Mut. Ins. Co. v. Triangle Indus., Inc., 957

F.2d 1153, 1156 (4th Cir. 1992), cert. denied, 506 U.S. 824 (1992)); accord Private Mortg. Inv.

Servs., Inc. v. Hotel & Club Assocs., Inc., 296 F.3d 308, 312 (4th Cir. 2002) (stating that federal

court's task in considering an issue of state law is to “predict how [the state’s highest] court would

rule if presented with the issue”). Thus, a federal court ordinarily cannot speak with precedential

authority on a matter of state law. In several procedural contexts, the Supreme Court has invoked

the principles of federalism and comity, stating: “Needless decisions of state law [by federal

courts] should be avoided both as a matter of comity and to promote justice between the parties,

by procuring for them a surer-footed reading of applicable law.” United Mine Workers v. Gibbs,

383 U.S. 715, 726 (1966).

       To this end, the Fourth Circuit has prescribed a two-step inquiry for determining whether

certification to the Maryland Court of Appeals is appropriate. First, the referring Court must

consider whether the question at hand “may be determinative of an issue in pending litigation.”

Antonio v. SSA Sec., Inc., 749 F.3d 227, 234 (4th Cir. 2014) (quoting Md. Code Ann., Cts. & Jud.

Proc. § 12-603). Second, the Court must look to whether there is a “controlling appellate decision,

constitution provision, or statute of [Maryland].” Id. (quoting Md. Code Ann., Cts. & Jud. Proc.

§ 12-603).

III.   ANALYSIS

       Both parties suggest that this Court need not certify this question to the Maryland Court of

Appeals, albeit for different reasons. Defendants argue that the plain language of the Emergency

Order, as well as the statutory authority invoked by the Court of Appeals in issuing the Order,

plainly limit its application only to Maryland state courts. ECF 31 at 2-6. Plaintiff, on the other



                                                  4
         Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 5 of 11



hand, suggests that it can meet the amount in controversy requirement regardless of whether the

claims at issue are time-barred, such that it is irrelevant whether the Emergency Order tolled the

statute of limitations in this case. ECF 30 at 2-8. These arguments are addressed in turn.

            a. Plain Language of the Emergency Order and its Authorizing Statutes

        Defendants argue that the Emergency Order, as well as its enabling legislation—Maryland

Rules 16-1001 et seq. and Article IV, § 18 of the Maryland Constitution—by their plain language

apply solely to state courts. Thus, Defendants posit, the emergency order cannot be read to apply

to this litigation in federal court because “controlling . . . constitution provision[s], or statute[s] of

[Maryland],” Antonio, 749 F.3d at 234, foreclose certification. ECF 31 at 4-6. While it is true that

the language of all three cited authorities limits the scope of their applicability to state courts, that

fact, without more, does not control in the context of a federal court sitting in diversity. The Erie

doctrine requires the adoption of state substantive law in diversity cases, which the Fourth Circuit

has determined includes state statutes of limitation and tolling provisions. See, e.g., Bonham v.

Weinraub, 413 Fed. App’x. 615, 616 (4th Cir. 2011) (citing Supreme Court jurisprudence to

conclude that a state’s statute of limitations is “considered substantive law” pursuant to Erie, such

that if the state’s “statute of limitations would bar recovery in a State court, a federal court ought

not to afford recovery”); Rowland v. Patterson, 882 F.2d 97, 99 (4th Cir. 1989) (relying on “the

settled principle that such state tolling provisions are effectively substantive for Erie purposes”).

The Emergency Order explicitly seeks to toll or suspend “all statutory and rules deadlines . . .

including statutes of limitations,” and thus would appear, on its face, to be substantive state law

applicable in this diversity suit.

        Defendants have not cited, and the Court is not aware of, any precedent suggesting that the

Erie analysis is altered by a state rule’s self-described application exclusively to state courts. In



                                                    5
           Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 6 of 11



fact, the Supreme Court has long held that a state’s own characterization of its laws is not

determinative in the Erie analysis, and that, instead, a federal court sitting in diversity must

determine whether a state provision is “substantive” by examining the practical ramifications of

the decision. See Guaranty Trust Co. v. York, 326 U.S. 99, 109 (1945). To this end, the

longstanding “outcome determinative” test, as well as an assessment of the Emergency Order’s

effect in light of Erie’s twin aims, confirms that it is substantive law that should be applied in this

diversity suit. See id. at 109 (establishing the “outcome determinative” analysis); Hanna v.

Plumer, 380 U.S. 460, 468 (1965) (“The ‘outcome-determination’ test therefore cannot be read

without reference to the twin aims of the Erie rule: discouragement of forum-shopping and

avoidance of inequitable administration of the laws.”).         The Emergency Order is outcome

determinative because, by extending the length of time a litigant has to file suit, it alters the

outcomes of cases that would not have otherwise been timely filed. Those suits can now be heard

on the merits instead of being dismissed on procedural grounds. The so-called twin aims of the

Erie doctrine—to discourage forum shopping and to avoid inequitable administration of the

laws—are similarly implicated here. If this Court concludes that the Emergency Order was

procedural and inapplicable in federal court, it would result in differing, unequal outcomes in the

two forums. Plaintiff would be able to bring certain claims in Maryland state court that it could

not bring here, which would encourage precisely the sort of forum shopping that Erie aims to

prevent.

       The foregoing Erie assessment, concluding that the Emergency Order is state substantive

law, is further supported by several federal courts across the country which have considered similar

pandemic emergency orders issued by their state’s highest courts. To date, those courts have

consistently applied those state court tolling orders in calculating limitations periods in diversity



                                                  6
         Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 7 of 11



cases. See, e.g., Bownes v. Borroughs Corp., No. 1:20-CV-964, 2021 WL 1921066, at *2 (W.D.

Mich. May 13, 2021) (including the Michigan Supreme Court’s order tolling the statute of

limitations in its timeliness calculations for a filing in federal court); Murden v. Wal-Mart, No.

2:20-CV-2505-JPM, 2021 WL 863201, at *2-3 (W.D. Tenn. Mar. 8, 2021) (finding that certain

claims fell “squarely within the Tennessee Supreme Court’s Administrative Order,” which

extended statutes of limitation in light of COVID-19, and thus was timely filed in federal court).

Most directly on point here, a federal district court in Texas addressed a similar set of orders from

the Texas Supreme Court extending various deadlines and limitations periods. Allen v. Sherman

Operating Co., LLC, No. 4:20-CV-290-SDJ-KPJ, 2021 WL 860458, at *7-11 (E.D. Tex. Feb. 18,

2021). The court in Allen conducted an in-depth Erie analysis and ultimately concluded that the

Texas orders were substantive law, explicitly rejecting the notion that the orders were purely

procedural mechanisms with no authority beyond the state courts of Texas. Id. Specifically, the

Allen court concluded that the orders were outcome determinative for much the same reasons this

Court has here and identified application of the orders as necessary to avoid forum shopping and

ensure equitable administration of the laws. Id. at *9. Closer to home, in March of this year,

another court in the District of Maryland, sitting in diversity, concluded that Maryland’s

Emergency Order “tolled statutes of limitation . . . rendering [the plaintiff’s] claims timely if

adequately pleaded.” Robinson v. City of Mount Rainier, No. GJH-20-2246, 2021 WL 1222900,

at *14 (D. Md. Mar. 31, 2021). As this case law suggests, courts across the country, including at

least one other court in this District, have treated state court emergency orders as substantive law,

importing and applying their tolling effect in federal court as required by Erie. 2


2
 Defendants point to a single sentence in another opinion from this District, in which the court
concluded the Emergency Order was inapplicable to a timeliness question. See Kumar v. First
Abu Dhabi Bank USA N.V., No. CV ELH-20-1497, 2020 WL 6703002, at *6 (D. Md. Nov. 13,

                                                  7
         Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 8 of 11



       For the foregoing reasons, Defendant’s contention that the Emergency Order and its

authorizing legislation limits the Order’s application solely to cases filed in Maryland state court

falls short. To find that a state could prevent a federal court from applying what is clearly the

substantive law simply by purporting to limit its scope to state courts would flip Erie on its head

and would fundamentally alter the nature of diversity actions. The Court instead concludes that

the Emergency Order must be applied in diversity cases—assuming it is constitutionally valid

under Maryland law.

           b. Validity of the Emergency Order

       Though the Court has determined the Emergency Order is substantive law that tolls

Maryland’s the statute of limitations, there remains a potential barrier to its application: its

potential invalidity. The parties have not identified any case law assessing the Emergency Order’s

(or other similar administrative actions’) validity, and the Court not found any Maryland precedent

on point. The Maryland Constitution explicitly empowers the Maryland Court of Appeals to

“adopt rules and regulations concerning the practice and procedure in and the administration of

the appellate courts and in the other courts of this State, which shall have the force of law until

rescinded, changed or modified by the Court of Appeals or otherwise by law.” Maryland

Constitution, Article IV, § 18. Even so, this language only refers to “practice and procedure in the

administration of the . . . courts,” which does not clearly or definitively include modification of

the substantive statutes of limitation passed by the Maryland legislature. In other contexts,

Maryland courts have distinguished between legislatively-passed statutes and judicially-enacted




2020) (“The guidance and protocols of the Maryland State judiciary do not apply here, as the
federal judiciary is separate from the State.”). This Court is unconvinced that the dicta in that case
represents a considered rejection of the substantive analysis set forth above.

                                                  8
         Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 9 of 11



rules on separations of powers grounds. See, e.g., Consol. Const. Servs., Inc. v. Simpson, 372 Md.

434, 450 (2002) (“[T]he fact that the Maryland Rules have the force of law does not mean that a

rule is a statute.”). Put simply, the fact that the Emergency Order, unilaterally issued by Chief

Judge Barbera, has such a deeply substantive effect—tolling a statutory limitations period for an

extended period of time rather than making a mere short-term procedural or administrative change

to filing procedures—raises a question as to its constitutional validity.

       While “[c]ertification does not constitute ‘a panacea for resolution of those complex or

difficult state law questions which have not been answered by the highest court of the state,’”

Swearingen v. Owens–Corning Fiberglas Corp., 968 F.2d 559, 564 (5th Cir. 1992), the question

of the Emergency Order’s validity is uniquely ill-suited for resolution by a federal district court

because it implicates far-reaching questions as to the functioning and authority of the Maryland

state courts, particularly during unprecedented emergencies like the COVID-19 pandemic, see

Bourgeois v. Live Nation Ent., Inc., No. CIV.A. ELH-12-58, 2012 WL 2234363, at *8 (D. Md.

June 14, 2012) (citing, among other factors, “the potentially far-reaching impact” of a question’s

resolution as a reason to certify). Defendants’ point is well-taken that certification of the validity

question would require the Maryland Court of Appeals to determine whether its own actions

violated Maryland’s Constitution, thus coming into tension with the longstanding principle that

“no man may judge himself.” However, there are overwhelming federalism concerns implicated

by a federal district court potentially concluding, on entirely state law grounds, that Chief Judge

Barbera did not have the authority to toll the statutes of limitation in the fashion she did. Such a

decision would dramatically alter the Maryland’s legal landscape, possibly upending myriad cases

in Maryland state court that have up to this point been allowed to proceed due to the tolled

limitations period. The Court of Appeals is indisputably better positioned to interpret Maryland’s



                                                  9
        Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 10 of 11



Constitution on this question and is better equipped to analyze the interplay between the state’s

laws and the state court’s administrative and procedural authority given the far-reaching

consequences for the Maryland court system. While it does not make this decision lightly, this

Court concludes that certification of the question of the Emergency Order’s validity under

Maryland’s Constitution is appropriate.

           c. Attorneys’ Fees and the Amount in Controversy

       Plaintiff focuses its briefing near-exclusively on a different issue, namely its contention

that it can meet the amount in controversy requirement even if the claims at issue are time-barred

by virtue of its contract-based claim for attorneys’ fees. See ECF 30 at 2-8. Regardless of the

merits of this argument, it does not impact the Court’s analysis as to whether certification is

appropriate. Even if it is true that the amount in controversy requirement can be otherwise

satisfied, this Court will still eventually have to determine whether the allegedly time-barred

claims can be substantively included in this lawsuit. Put differently, the question of whether the

Emergency Order is valid and thus has tolled the statute of limitations is not only relevant to subject

matter jurisdiction but also to the scope of the claims to be considered by the trier of fact in this

Court. Moreover, if the claims are ultimately found not to be time-barred because the Emergency

Order is valid, then it is irrelevant whether the amount in controversy can be met without the time-

barred claims. It is thus possible that, depending on the Maryland Court of Appeals’ decision, it

may be unnecessary for the Court to evaluate Plaintiff’s argument about its attorneys’ fees. For

these reasons, the Court will not presently evaluate the merits of Plaintiff’s contention and will

wait until the Maryland Court of Appeals has taken action on the certified question.




                                                  10
        Case 1:20-cv-01961-SAG Document 34 Filed 07/02/21 Page 11 of 11



IV.    CONCLUSION

       For the reasons set forth above, the Court will certify some form of the following question

to the Maryland Court of Appeals, subject to additional wording input from the parties:

       Did the Maryland Court of Appeals act within its enabling authority under, inter alia, the
       State Constitution and the State Declaration of Rights when its April 24, 2020
       Administrative Order tolled Maryland’s statutes of limitation in response to the COVID-
       19 pandemic?

       Additionally, pursuant to Maryland Rule 8-305(b), the parties are directed to submit to the

Court proposed relevant factual allegations to be submitted to the Maryland Court of Appeals and

to confer as to which party shall be treated as the appellant in the certification procedure. As a

final point, the Court will administratively terminate Defendants’ presently pending motion to

dismiss, ECF 23, subject to reopening once the Maryland Court of Appeals has taken action in

response to the certified question. Each of these considerations and next steps will be outlined in

a separate Order, which follows.



Dated: July 2, 2021                                                 /s/
                                                     Stephanie A. Gallagher
                                                     United States District Judge




                                                11
